 

 

STATE OF RHODE ISLAND AND PROVIDENCE PLANTATIONS
PROVIDENCE, SC. SUPERIOR COURT

STATE OF RHODE ISLAND

V. WC-2003-0445A

RICHARD PHILIPPE

HEARD BEFORE THE HONORABLE ASSOCIATE
JUSTICE EDWIN J. GALE
ON JULY 30, 2004

APPEARANCES :

FOR THE STATE: Roger Demers, Special Assistant
Attorney General

FOR THE DEFENDANT: Seth Perlmutter, Esquire

GERALDINE M. MEENAN, RPR
COURT REPORTER - SUPERIOR COURT

 

 
eR

 

 

CERTIFICATION

 

I, Geraldine M. Meenan, RPR, hereby certify that the
proceeding pages, 1 through 13, are a true and
accurate transcript, transcribed to the best of my
ability, of the stenographic notes of Lori Doyle, taken

on July 30, 2004.

Meritt ® MYleoron KCC 3} pa/20
Geraldine M. Meenan, RPR
Court Reporter

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

JULY 30, 2004

THE CLERK: Mr. Philippe, come forward, please.

MR, PERLMUTTER: Counsel table or at the desk?

THE COURT: If you feel better closer, we will have
better eye contact. It doesn't make any difference to
me.

THE CLERK: State your name, date of birth, and
address.

THE DEFENDANT: Richard Philippe, :.

995 Eastern Park, New York, Apartment 4N.

THE CLERK: W2-03-0445A for sentencing.

THE COURT: Good morning, Mr. Philippe.

Counsel, would you please identify yourselves for
the record.

MR. PERLMUTTER: Seth Adam Perlmutter, Bar
Number 1735, for the defendant.

MR. DEMERS: Roger Demers for the State.

THE COURT: I received two matters in this case,
first, a revised or updated presentence report prepared
by Gloria Lablow (phonetic). JI want to make sure that
both the defendant has had an adequate opportunity to
review that report, and that the State has likewise
received it.

MR. PERLMUTTER: I have, Your Honor.

THE COURT: Has your client had an adequate

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

opportunity to review it?

MR. PERLMUTTER: Yes.

THE COURT: Mr. Demers?

MR. DEMERS: I'm standing in for Ms. Veroni on this
case. I note that she has submitted a memo to the Court
which I understand indicates that she did review the
presentence report.

THE COURT: I likewise received a memorandum just
referred to from the State relative to their position
concerning this capped plea, and I'm assuming, likewise,
that -- I can see Mr. Perlmutter going through that at
this point.

Let me ask you, Mr. Perlmutter, is there anything
you want to comment on with respect to somewhat of a
boilerplate prosecutor's memorandum? Have you had an
opportunity to review that?

MR. PERLMUTTER: Yes, I have had an opportunity to
review it, Judge. I just would like to -- I don't want
to make this very long, but I do want to reiterate to the
Court, when this case first came to Washington County --
it reminds me of the old commercial about tuberculosis --
looks can be deceiving. Somebody can be very well and
something can be remiss underneath.

When we first got our case on in our office, I

believe the Court thought this looked like an

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

assassination case we were about to take. I presented to
the Court his transcript from school this morning, he's
been out of school, but I think the Court can see, until
this gets resolved -- but I want to point out,

Mr. Philippe arrived in the United States at age 13,
coming from a very, very difficult circumstance in Haiti.
Haiti is a country today that still has citizens in the
United States from Haiti, still have temporary protection
status because of the unrest in Haiti. Just in the
recent weeks, Haiti has been in terrible condition.

There is much violence there. And by reason of this
plea, Mr. Philippe is aware that he may, even though he
has a green card at this point in time, he may, in fact,
be deported.

He has told me a number of times that he was in
possession of this weapon. There's no doubt he was. It
was not, in his view, an assassination. He was trying to
do the right thing, bring it from New York to turn it in
here. He made a miscalculation.

He's been with the same woman since he's been 13
years old. They are not married. They intend to get
married. They have been saving their money all their
lives to get married in the United States.

He's been the support of his mother. He's taken

himself up by the bootstraps, living in a very difficult

 

 
Te

10

11

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

 

 

environment in New York. His mother is working very,
very hard to get him into school, keep him in school.
You can see the respect that he has for his family. His
school grades are all -- I think he's got three 100s,
three 90s, and one 85 are on that transcript. He isa
very hardworking young man trying to get forward in the
21st century.

This ig a glitch. He has no previous record.
Living in New York, he could have had ample opportunity
to get himself in trouble since his 13th birthday. He
has not. He pled, and did not cost the system the time
to go to trial. He understands that he's done something
wrong.

I would ask the Court to give him credit for time
served. He's already served 144 days in prison while he
was awaiting the disposition. He missed the last Court
date when the presentence report was supposed to be here.
It was on for a Monday and Friday. Friday --

THE COURT: I think there was some confusion.

MR. PERLMUTTER: But what I mean to point out by
that, he is true to his word that he will be here. He
goes back to New York to take care of his mother and
comes right back to Rhode Island. I'd ask the Court to
depart from the plea. I'd ask the Court to impose a

sentence of 364 days. Obviously the Court knows I have a

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

reason to do that because it will assist him in staying
in this country. By no means it gives him any pass to
stay in this country. It would give him the argument
that, I'm entitled to a waiver, entitled to show you that
I have been of good behavior most of the time that I've
been here. There is a criminal conviction that I have,
but I can explain that conviction.

And it would give him the opportunity to present to
an immigration judge evidence of his good character,
evidence of what he has done, evidence of the hardship to
his family, evidence of what the hardship is in his
country. And I would ask the Court to impose the 364-day
gentence and impose 144 days of that, suspending 220 days
of that sentence so that Mr. Philippe would have a
fighting chance to stay in this country and be a
productive citizen. He would like to be a citizen of the
United States. I hope he has not forfeited that right by
some stupidity.

I would like to point out one last thing. Even when
he was stopped, he didn't act like an assassin or
criminal. He tried to -- at the point of his stop, he
volunteered to the police the information that the gun
was in the vehicle. He volunteered to the police that
there was a marijuana cigarette in his ashtray. They

weren't going to search him. They stopped him for a

 

 
ae

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

traffic violation. He gave up all the information. It
certainly does not seem to me -- if he is an organized
criminal, he certainly is a very bad one. If he's not an
organized criminal, I think it's his pure heart and empty
head that made him do something very, very stupid,
especially given all the time he's been in this country
and all the efforts he's made to better himself and his
family. I'd like to see Mr. Philippe to get one shot at
the apple. He hasn't had a bite yet.

For those reasons I would respectfully ask the Court
for the disposition that I requested.

THE COURT: I wanted to indicate that I received a
transcript issued June 25th, 2004 concerning training
received by the defendant, apparently -- I need the file,
Madam Clerk, please.

THE CLERK: Yes (handing document to the Court).

THE COURT: Mr. Demers, as I understand it, you are
resting on the memo that was filed by your colleague?

MR. DEMERS: That's correct, Your Honor.

THE COURT: It sounds as though neither side has
found any substantial or erroneous material of a
presentence report to bring to my attention?

MR. DEMERS: That's correct.

MR. PERLMUTTER: That's correct.

THE COURT: Mr. Philippe, in a moment I'm going to

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

give you an opportunity to say anything you wish. I find
this cage very troubling. I obviously can't get to know
you terribly well. I've received some information about
you and what you are doing in this country. I might say
that I was very unimpressed with your statement to

Ms. Ladlow because you identified the source of the
weapon as a friend, but we don't know who that friend is,
what his business is, why he had what is an assassination
weapon.

In my mind, and I really don't understand what it
was that you thought you were going to do transporting, I
might add, illegally, a firearm across state lines from
New York into the state of Rhode Island. I just have no
idea what you thought you were going to do. Your
statement, which you are not required to give, of course,
the statement to the probation officer, really is not of
assistance.

Mr. Philippe, I do want you to respond to this
question. You may want to talk with your attorney before
you do that. TI want to again advise you, because you do
appear to be an alien, that is, not a U.S. citizen, that
a sentence imposed as a result of your nolo contendere
plea may result in deportation, exclusion of admission to
the United States, and denial of naturalization pursuant

to the laws of the United States. I have no control over

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that. That is solely a matter within the province of the
Federal authorities. But I do want you to fully
appreciate that my acceptance of your nolo contendere
plea and my sentencing may result in some or all of those
sanctions. Do you fully appreciate that, sir?

THE DEFENDANT: Yes, Sir.

THE COURT: Do you realize you might be deported?

THE DEFENDANT: Yes, sir.

THE COURT: Do you realize, even if you are not
deported, they may never allow you to become a U.S.
citizen?

THE DEFENDANT: I realize that, sir.

THE COURT: Do you likewise realize that even if you
should, for example, be deported or voluntarily leave the
United States, Federal officials may not let you back in
to the United States? Do you understand that, sir?

THE DEFENDANT: Yes.

THE COURT: Do you still wish to plead nolo
contendere to this charge?

THE DEFENDANT: Yes, Sir.

THE COURT: Is there anything you would like to tell
the Court relative to your case or yourself? You are not
required to say anything, but you have an absolute right
to say anything you want. If you wanted to call

witnesses at this point and talk about -- to talk about

 

 
Poe

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

you, I would allow you to do that.

THE DEFENDANT: I don't have anything in mind right
now.

THE COURT: Do you want to say anything, sir?

THE DEFENDANT: Not at this time, no.

MR. PERLMUTTER: May I have a moment?

THE COURT: Certainly.

(BRIEF PAUSE)

THE COURT: Mr. Perlmutter, does your client wish to
say anything?

MR. PERLMUTTER: Yes, he does.

THE COURT: Keep your voice up.

THE DEFENDANT: I was advised by Mr. Perlmutter to
actually tell about my friend, the one I got it from. We
used to go to school together back in junior high school.
He had found it froma friend. They said -- they gave it
to him for free. That was a long time, and it was inside
of a brick somewhere. He told me he still got it, so he
went and checked. So when he give it to me in a plastic
bag, I never even really paid attention to it. I knowl
already spoke to my girlfriend because she said don't get
myself in trouble like that, she'd rather take care of it
herself. The point was for her to turn it in, for me not
to have nothing involved in that. Before it goes down,

it didn't actually get to that point. As Mr. Perlmutter

 

 
TOI,

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

10

 

 

said, I told them, everything, to the police. I
volunteered. He didn't bother listening. He said I have
to wait until I get in the courtroom and talk from there.
From there, I complied to everything he said, from the
time I was in the ACI up until today.

THE COURT: Mr. Philippe, the friend of yours you
went to junior high school with, was that in New York or
back in Haiti?

THE DEFENDANT: That was in New York.

THE COURT: Who is your friend? From whom did you
receive the weapon?

THE DEFENDANT: Alex. Alex Marcel (phonetic). I'm
not sure how you spell it, but he told me it's Marcel. I
knew that for a long time. I didn't really pay attention
how to spell it. I'm not sure.

THE COURT: Does he still live in New York?

THE DEFENDANT: I'm not sure exactly where he lives
now, but he still lives in New York. The last time was a
while ago.

THE COURT: Is there anything else you'd like to
say?

THE DEFENDANT: That's the main reason I went
through all of this. That's all I actually have to say
right now.

THE COURT: Mr. Demers, anything further?

 

 
oe

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

11

 

 

MR. DEMERS: No. ‘Thank you, Your Honor.

THE COURT: Well, quite frankly, I fully expected to
sentence Mr. Philippe to some additional jail today, and
I think he expected, and probably still expects me to do
that. He has apparently received 144 days in jail. What
that means is he's probably very close to parole
consideration at this point.

Now, as far as I know, Mr. Philippe has no other
criminal record, and if he does, I hope Mr. Demers
interrupts me, but I'm not aware of any other criminal
record. That's much to his credit. He is a very
well-dressed, respectful, and apparently hardworking,
almost 25-year-old man. And if he was a street criminal
or drug user, drug peddler, gang member, someone who
regularly dealt with firearms, I am convinced he would
have a criminal record.

Now, I don't condone for a moment what he did,
because whether he did it stupidly or whether he did it
just looking the other way, what he did was convey a
weapon that has only one purpose -- and that is to kill
other human beings -- from New York City to Rhode Island
where there would be only one use for that weapon, to
intimidate and kill other human beings. TI don't think
Mr. Philippe is involved in that kind of activity, but by

the transport, he would have allowed -- had the transport

 

 
er.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

12

 

 

been successful, exactly that type of behavior.

So I think it's a serious offense; however, I weigh
a number of circumstances, including the plea agreement
entered into by the State, and I'm going to partially
adopt the request of the defendant. I'm not going to
send Mr. Philippe back to jail, at least not now.

On Count 1, I hereby sentence Mr. Philippe to ten
years at the Adult Correctional Institution with 144 days
to serve, credit for time served, with the balance of
that time, ten years minus 144 days, suspended with a
like period of probation. Obviously credit for time
served. Payment of Court costs.

As a condition of his probation, I'm going to order
him to perform 500 hours of community service. This
isn't to help a friend. This is rolling up the sleeves
and working at a food kitchen, or a boy's club, or police
station, or for some mmicipality doing good work for the
public, because I think he's getting a very handsome
deal.

In addition, I must note that Count 2 is dismissed
on motion of the attorney general pursuant to Rule 48(a).
He pleads Count 3, and I sentence the defendant on that
count to one year at the Adult Correctional Institution,
suspended with probation, and payment of Court costs.

Counsel approach. I'm having a hard time reading

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

13

 

 

the plea form.
(BENCH CONFERENCE)

THE COURT: Count 4 is dismissed pursuant to
Rule 48(a) on motion of the attorney general. And,
lastly, Count 5, based upon the nolo contendere plea, the
defendant is sentenced to a $250 fine, payment of Court
costs, no further loss of license.

Is there any correction to the sentence announced?

MR, PERIMUITER: No, Your Honor.

MR. DEMERS: No, Your Honor.

THE COURT: Mr. Philippe, I'm assuming that you are
going to be traveling back to New York because you want
to live there. I don't know. But as of this moment in
time, you are on Rhode Island probation and you need
permission to transfer your probation back to New York.
I suggest, before you leave the building, see Adult
Probation. They are located on the first floor of this
building, and your attorney will guide you to their
office.

Is there anything further on this case?

MR. DEMERS: No, Your Honor.

MR. PERLMUTTER: Thank you very much, Your Honor.

 

 

 
